EXHIBIT 10.9

 

 

Dated: May 9, 2008

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION, OR THE SECURITIES
COMMISSION OF ANY STATE, IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY, OR THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS
EXEMPT FROM REGISTRATION.  TRANSFER OF THE SECURITIES INTO WHICH THIS NOTE IS
CONVERTIBLE IS FURTHER RESTRICTED AS PROVIDED IN THE COMPANY’S AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT, AS IT MAY BE AMENDED FROM TIME TO
TIME, A COPY OF WHICH IS AVAILABLE AT THE OFFICES OF THE COMPANY.

 

THIS PROMISSORY NOTE IS SUBORDINATED TO ANY PRESENT OR FUTURE INDEBTEDNESS OWING
FROM THE MAKER TO FIFTH THIRD BANK AND ITS SUCCESSORS AND ASSIGNS, AND MAY BE
ENFORCED ONLY IN ACCORDANCE WITH THAT CERTAIN SUBORDINATION AGREEMENT, DATED
MAY9, 2008, AMONG REG VENTURES, LLC, RENEWABLE ENERGY GROUP, INC., ILLINOIS
FINANCE AUTHORITY, AND FIFTH THIRD BANK. THIS PROMISSORY NOTE IS ALSO
SUBORDINATED TO ANY INDEBTEDNESS OWING FROM THE MAKER TO ANY REPLACEMENT LENDER
ON ACCOUNT OF ANY SENIOR LOAN.

 

No. 1

U.S. $21,700,000

 

BLACKHAWK BIOFUELS, LLC

 

CONVERTIBLE SECURED SUBORDINATED NOTE

Due May 9, 2013 [Note:  due date to be fifth (5th) anniversary

of Loan Agreement closing date] (the “Due Date”)

 

This Convertible Secured Subordinated Note (“Note”) is issued by Blackhawk
Biofuels, LLC, a Delaware limited liability company (the “Company”).  This Note
is designated as the Company’s Convertible Secured Subordinated Note, due on the
date set forth above, in the principal amount of TWENTY-ONE MILLION SEVEN
HUNDRED THOUSAND AND NO/100 U.S. Dollars

 

--------------------------------------------------------------------------------


 

(U.S. $21,700,000) (the “Note”).  This Note is issued pursuant to the certain
Subordinated Loan Agreement of even date herewith (the “Loan Agreement”) by and
between the Company and REG Ventures, LLC, an Iowa limited liability company
(“REG”).  Capitalized terms not otherwise defined herein shall have the same
meaning as ascribed to them in the Loan Agreement.  This Note is subordinate to
any indebtedness of the Company to Fifth Third Bank under that certain Loan
Agreement of even date herewith (and any renewal or replacement credit facility
consisting of a construction/term loan in the maximum principal amount of
$24,650,000 and/or a revolving line of credit in the maximum principal amount of
$5,000,000) and to any working capital loan facility of the Company, but only to
the extent that such working capital loan facility is secured by current assets
of the Company.  This Note is secured by a subordinated mortgage of leasehold,
security agreement, assignment of leases and rents and fixture filing of even
date herewith between the Company and REG (collectively, the “Security
Documents”). Notwithstanding anything in the Subordinated Loan Documents to the
contrary, payment and performance under the Subordinated Loan Documents is
subject and subordinate to the terms, conditions and restrictions set forth in
the Senior Loan Documents with Fifth Third Bank and/or Replacement Lender.

 

FOR VALUE RECEIVED, the Company promises to pay to REG, or its registered
assigns (the “Holder”) at the address for notices in Section 5 hereof, the
principal sum of TWENTY-ONE MILLION SEVEN HUNDRED THOUSAND AND NO/100 U.S.
Dollars (U.S. $21,700,000), on or before the Due Date (as the same may be
extended as provided hereunder), or such earlier date or dates as the Note is
required to be repaid as provided hereunder (the “Maturity Date”) and to pay
interest to the Holder on the aggregate unconverted and outstanding principal
amount of this Note at a rate equal to the Interest Rate.  Interest shall be due
quarterly on the first Business Day of each calendar year quarter commencing
July 1, 2008 payable at the option of the Company either in cash or Class A
limited liability company units of the Company (“Units”) at a price of $2.00 per
Unit.  Unless accrued and unpaid interest is paid earlier, all accrued and
unpaid interest will be paid on the Maturity Date.  Interest on this Note shall
accrue daily commencing on the date of this Note until the payment in full, or
conversion of, the outstanding principal sum, together with all accrued and
unpaid interest and other amounts, which may become due hereunder.

 

The Company shall have the right to prepay the principal amount of this Note, in
whole but not in part, at any time and from time to time before the Maturity
Date without penalty.  Concurrently with each such prepayment or upon the
conversion of the Note pursuant to Section 4 of this Note, the Company shall pay
all accrued and unpaid interest on the principal amount of the Note that is
prepaid or converted to the extent that such accrued and unpaid interest is not
otherwise converted.  All prepayments shall be applied first to any costs of
collection related to this Note, second to accrued and unpaid interest on the
principal amount of the Note, and then to principal of this Note.

 

This Note is subject to the following additional provisions:

 

Section 1.  This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration of
transfer or exchange.

 

2

--------------------------------------------------------------------------------


 

Section 2.  This Note has been issued subject to certain investment
representations of the original Holder set forth on Exhibit A attached hereto. 
Subject to the restrictive legend at the top of the first page of this Note,
this Note (or the Notes as contemplated by Section 1) is transferable by the
Holder upon due presentment to the Company of a written assignment and
instructions for transfer by the registered Holder.  Prior to due presentment to
the Company for transfer of this Note, the Company and any agent of the Company
may treat the person in whose name this Note is duly registered as the owner
hereof for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note is overdue, and neither the Company nor any
such agent shall be affected by notice to the contrary.

 

Section 3.

 

(a)           An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

(i)            any default in the payment of the principal of or interest on
this Note as and when the same shall become due and payable (whether on a
Conversion Date or the Maturity Date or by acceleration or otherwise), and such
default shall not have been remedied within five (5) business days after the
date on which notice of such default shall have been given to the Company;

 

(ii)           the failure to observe or perform any other covenant, agreement
or warranty contained in, or otherwise commit any breach of, this Note, and such
failure or breach shall not have been remedied within thirty (30) days after the
date on which notice of such failure or breach shall have been given to the
Company;

 

(iii)          the Company shall commence a case under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company, or there is commenced against the Company and
not dismissed within sixty (60) days, any such bankruptcy, insolvency or other
proceeding; or the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty (60) days; or the Company makes a general assignment for the
benefit of creditors; or the Company shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or the Company shall call a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or the
Company shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any other action is
taken by the Company for the purpose of effecting any of the foregoing;

 

3

--------------------------------------------------------------------------------


 

(iv)            there shall be any Event of Default (after any required notice
or expiration of any applicable cure period) under the Loan Agreement or any of
the Security Documents; or

 

(iv)          the Company shall fail for any reason to register the Units into
which this Note has been converted in the name of the Holder in the Company’s
Unit ledger or fails to execute the Holder’s LLC Agreement Signature Page (as
defined in Section 4(b) prior to the tenth (10th) business day after a
Conversion Date pursuant to and in accordance with Section 4(b), or the Company
shall provide notice to the Holder, including by way of public announcement, at
any time, of its intention not to comply with requests for conversions of the
Note in accordance with the terms hereof.

 

(b)           Notwithstanding the foregoing, no Event of Default may be declared
or shall be deemed to exist or be continuing if the events which would otherwise
constitute an Event of Default are primarily attributable to the negligence or
intentional misconduct of REG or an affiliate of REG or a failure by REG or an
affiliate of REG to operate the Company’s biodiesel plant substantially in
accordance with the terms of any management and operational services agreement
or similar agreement between the Company and REG or an affiliate of REG.

 

(c)          If an Event of Default occurs (including, but not limited to, if
the Holder permits the Note to remain outstanding after the Maturity Date or a
Conversion Date), interest shall continue to accrue at the Default Rate, and the
Holder shall have the right to declare immediately due and payable all amounts
owing under this Note.  Except as provided in this Section 3, the Holder need
not provide and the Company hereby waives any presentment, demand, protest or
other notice of any kind, and the Holder may immediately enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder.  No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.

 

Section 4.

 

(a)           All amounts outstanding under this Note, including both principal
and interest, shall be convertible at the option of the Holder, in whole or in
part, into Units at a price of $2.00 per Unit at any time from and after the
earlier of (i) the Maturity Date; (ii) the prepayment of the principal balance
of this Note; (iii) the closing of the sale of shares of Common Stock of
Renewable Energy Group, Inc., a Delaware corporation (“REG”), in an IPO; (iv) a
Change of Control of REG; or (v) any time after three (3) years from the date of
this Note.

 

(b)           The Holder shall effect conversions under this Section 4 by
delivering to the Company a completed notice in the form attached hereto as
Exhibit B (a “Conversion Notice”) and a Signature Page to Amended and Restated
Limited Liability Company Agreement in the form attached hereto as Exhibit C
(the “LLC Agreement Signature Page”).  The Conversion Notice shall set forth the
amount of principal and interest under the Note to be converted and the
principal amount of this Note and all accrued and unpaid interest thereon
remaining unconverted as of the date of the conversion.  The LLC Agreement
Signature Page will document the Holder’s agreement to become a party to the
Company’s Amended and Restated Limited

 

4

--------------------------------------------------------------------------------


 

Liability Company Agreement, as it may be amended from time to time.  The date
on which a Conversion Notice is delivered to the Company is the “Conversion
Date” relating to such Conversion Notice, and on and after such date, the Holder
entitled to receive the equity securities issuable upon conversion of all or a
portion of the Note shall be treated for all purposes as the record holder of
such securities.  Unless the Holder is converting the entire principal and
interest outstanding under this Note, the Holder is not required to physically
surrender this Note to the Company in order to effect conversions.  Conversions
hereunder shall have the effect of reducing the outstanding principal amount of
this Note plus all accrued and unpaid interest thereon, by the amount so
converted, which shall be evidenced by entries set forth in the Conversion
Notice.  The Holder and the Company shall maintain records showing the principal
and interest amounts converted and the date of such conversions.  The Company
shall cause to be issued and delivered certificates to the Holder on or before
the tenth (10th) business day after a Conversion Date.

 

(c)             Upon a conversion under this Section 4, neither the Company nor
REG shall be required to issue or deliver Unit certificates representing
fractions of Units, and, in lieu thereof, the Company shall make a cash payment
for such fractional Unit.

 

(d)             The issuance of certificates for Units on conversion of the Note
under this Section 4 shall be made without charge to the Holder thereof for any
documentary stamp or similar taxes that may be payable in respect of the
issuance or delivery of such certificates, provided that neither the Company nor
REG shall be required to pay any tax that may be payable in respect of any
transfer involved in the issuance or delivery of any such certificates upon
conversion in a name other than that of the Holder of the Note so converted, and
neither the Company nor REG shall be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

 

(e)             All Units issued upon conversion under this Section 4 hereof
shall be subject to applicable securities law transfer restrictions and transfer
and other restrictions under the Company’s Amended and Restated Limited
Liability Company Agreement, as it may be amended from time to time.

 

(f)              In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, share combination or
similar transaction with respect to the Units after the date hereof, the
conversion price and number of Units to be issued to the Holder upon conversion
shall be equitably adjusted.  Additionally, equitable adjustments shall be made
to reflect any other changes in the Units, including changes resulting from a
combination of outstanding Units or other sale, merger, consolidation or similar
transaction.

 

(g)             REG shall have the preemptive and prior right to acquire a
proportionate amount of any capital or membership units of Blackhawk or
securities convertible or exchangeable for such units (the “Offered Securities”)
proposed to be sold by Blackhawk at the price and on the other terms and
conditions proposed by Blackhawk for a period of thirty (30) days after written
notice of the proposed sale is deemed given by Blackhawk to REG.  REG’s
preemptive right is exercisable as to the proportion of the Offered Securities
that the Units owned by REG or which it has the right to acquire upon conversion
of the Note or pursuant to the exercise of

 

5

--------------------------------------------------------------------------------


 

any option or warrant bears to all other capital units of Blackhawk on a fully
diluted basis.  REG shall have no preemptive right with respect to (i) Offered
Securities issued as compensation to managers, officers, agents or employees of
Blackhawk, its subsidiaries or affiliates; (ii) Offered Securities issued to
satisfy conversion or option rights created to provide compensation to managers,
officers, agents or employees of Blackhawk, its subsidiaries or affiliates; or
(iii) Offered Securities sold otherwise than for money.  Offered Securities
subject to preemptive rights that are not acquired by REG may be issued to any
Person for a period of one year after being offered to REG at a consideration
set by the Board of Managers of Blackhawk that is not lower than the
consideration offered by Blackhawk to REG.  An offer at lower consideration or
after the expiration of one year shall again be subject to the preemptive right
of REG.

 

Section 5.               Any and all notices or other communications or
deliveries to be provided by the parties under this Note, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service or sent
by certified or registered mail, postage prepaid, addressed as follows:

 

If to the Company:

 

Blackhawk Biofuels, LLC

22 South Chicago Avenue

Freeport, Illinois 61032

Attention:  Ron Mapes

Facsimile:  (815) 235-4727

 

Lindquist & Vennum, PLLP

Attention:  Dean Edstrom

4200 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Facsimile: (612) 371-3207

 

If to the Holder:

 

REG Ventures, LLC

416 S. Bell Avenue

P.O. Box 888

Ames, IA  50010

Attention:  Jeffrey Stroburg

Facsimile:  (515) 239-8009

 

Wilcox Polking Gerken Schwarzkopf & Copeland, P.C.

Attention:  John Gerken

115 E. Lincolnway Street, Suite 200

Jefferson, IA 50129

Facsimile: (515) 386-8531

 

6

--------------------------------------------------------------------------------


 

or such other address or facsimile number as a party may specify for such
purposes by notice to the other party delivered in accordance with this Section.
Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile with confirmation of receipt at the
facsimile telephone number specified in this Section prior to 5:00 p.m. (the
recipient’s time), (ii) the date after the date of transmission, if such notice
or communication is delivered via facsimile with confirmation of receipt at the
facsimile telephone number specified in this Section later than 5:00 p.m. (the
recipient’s time) on any date and earlier than 11:59 p.m. (the recipient’s time)
on such date, (iii) four (4) days after deposit in the United States mail,
(iv) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (v) upon actual receipt by the party to
whom such notice is required to be given.

 

Section 6.               This Note shall not entitle the Holder to any of the
rights of a member of the Company or a holder of Units, including without
limitation, the right to vote, to receive dividends or other distributions, or
to receive any notice of, or to attend, meetings of Unit holders or any other
proceedings of the Company, unless and to the extent converted into the Units in
accordance with the terms hereof.

 

Section 7.               If this Note is mutilated, lost, stolen or destroyed,
the Company shall execute and deliver, in exchange and substitution for and upon
cancellation of the mutilated Note, or in lieu of or in substitution for a lost,
stolen or destroyed Note, a new Note for the principal amount of this Note so
mutilated, lost, stolen or destroyed but only upon receipt of evidence of such
loss, theft or destruction of such Note, and of the ownership hereof, and
indemnity, if requested, all as shall be reasonably satisfactory to the Company.

 

Section 8.               THE VALIDITY AND INTERPRETATION OF THIS NOTE, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF IOWA WITHOUT GIVING EFFECT TO
PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

Section 9.               Any waiver by the Company or the Holder of a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver must be
in writing.

 

Section 10.             If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate

 

7

--------------------------------------------------------------------------------


 

applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.

 

Section 11.             Whenever any payment or other obligation hereunder shall
be due on a day other than a business day, such payment shall be made on the
next succeeding business day.

 

Section 12.             If any action at law or equity is necessary to enforce
or interpret this Agreement, the prevailing party shall be entitled to receive
from the other party or parties reasonable attorneys’ fees, costs and necessary
disbursements (including costs of collection) in addition to any other relief to
which the prevailing party or parties may be entitled.

 

Section 13.             The Company shall reserve, issue and deliver to the
Holder the number of Units as may be necessary under the conversion rights set
forth in this Note or as otherwise required to be issued pursuant to this Note. 
The Company represents and warrants that all securities issued by the Company
and delivered to the Holder through the Company pursuant to this Note (i) will
be duly authorized and validly issued and will be fully paid and nonassessable
without any additional consideration, (ii) will be issued in full compliance
with all applicable state and federal laws concerning the issuance of
securities, and (iii) will not violate the Company’s Certificate of Formation,
the Company’s Amended and Restated Limited Liability Company Agreement, as it
may be amended from time to time, or any preemptive right or any agreement,
contract, license, arrangement, understanding evidence of indebtedness, note,
lease or other instrument binding on the Company.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 

BLACKHAWK BIOFUELS, LLC,

a Delaware limited liability company

 

 

By:

   /S/ Ronald L. Mapes

 

 

   Ronald L. Mapes, Chair

 

 

CONVERTIBLE SECURED SUBORDINATED NOTE SIGNATURE PAGE

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HOLDER INVESTMENT REPRESENTATIONS

 

In connection with the delivery of the Convertible Subordinated Note dated
May 9, 2008 in the principal amount of $21,700,000 (the “Note”) issued by
Blackhawk Biofuels, LLC, a Delaware limited liability company (the “Company”),
Holder understands that neither the Note nor the Class A limited liability
company units of the Company into which the Note is convertible (collectively
the “Securities”) have been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or applicable state securities laws (together
with the Securities Act, the “Securities Laws”). Holder also understands that
the Securities are being offered and sold pursuant to an exemption from
registration contained in the Securities Laws based in part upon Holder’s
representations. Holder hereby represents and warrants to the Company as
follows:

 

(a)           Restriction on Transfer.  Holder understands and agrees that the
Securities may not be transferred to any third party except in accordance with
the Company’s Amended and Restated Limited Liability Company Agreement, as it
may be amended from time to time.  As a consequence, Holder understands that the
Securities may be prohibited from sale or transfer for an extended period of
time and that Holder may have extremely limited opportunities, if any, to
dispose of the Securities.  Holder consents to the placement of a stop transfer
order with any registrar and transfer agent for the Securities and to the
placement of appropriate legends consistent with the foregoing on any
certificates which may be issued representing the Securities.

 

(b)           Holder Bears Economic Risk.  Holder is capable of evaluating the
merits and risks of its investment in the Company and has the capacity to
protect its own interests. Holder must bear the economic risk of this investment
indefinitely unless the Securities are registered pursuant to the Securities
Laws, or an exemption from registration is available. Holder understands that
the Company has no present intention of registering the Securities. Holder also
understands that there is no assurance that any exemption from registration
under the Securities Laws will be available and that, even if available, such
exemption may not allow Holder to transfer all or any portion of the Securities
under the circumstances, in the amounts or at the times Holder might propose.

 

(c)           Acquisition for Own Account.  Holder is acquiring the Securities
for its own account for investment only, and not with a view towards their
distribution except as permitted by the Securities Laws.

 

(d)           Holder Can Protect Its Interest.  Holder represents that by reason
of its, or of its management’s, business or financial experience, Holder has the
capacity to protect its own interests in connection with the transactions
evidenced by this Note and the related warrant.

 

(e)           Accredited Investor.  Holder represents that it is an accredited
investor within the meaning of Rule 501(a) of Regulation D under the Securities
Act.

 

10

--------------------------------------------------------------------------------


 

(f)            Company Information.  Holder has received and read the financial
records and other disclosures provided to it by the Company and has had an
opportunity to discuss the Company’s business, management and financial affairs
with directors, officers and management of the Company.  Holder has also had the
opportunity to ask questions of and receive answers from, the Company and its
management regarding the terms and conditions of this investment.

 

(g)           Rule 144.  Holder acknowledges and agrees that the Securities are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act as in effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Laws or an exemption from such
registration is available. Holder has been advised or is aware of the provisions
of Rule 144, which permits limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things: the availability of certain current public information about the
Company, the resale occurring following the required holding period under
Rule 144 and the number of shares being sold during any three-month period not
exceeding specified limitations.

 

(h)           Residence.  The office or offices of Holder in which its
investment decision was made is located at the address of Holder set forth in
Section 5 of the Note.

 

 

Dated: May 9, 2008

REG VENTURES, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby elects to convert the attached Note 1 issued by Blackhawk
Biofuels, LLC, a Delaware limited liability company (the “Company”), into
                            Class A limited liability company units of the
Company (the “Units”), according to the conditions hereof, as of the date
written below.  If Units are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company and in accordance therewith. No fee will be charged to
the holder for any conversion, except for such transfer taxes, if any.

 

Conversion Calculations:

Holder’s Signature:

 

 

 

 

 

Date to Effect Conversion

 

Name of Holder

 

 

 

$

 

 

 

Amount to be Converted

 

Signature of Holder or Authorized Person

 

 

 

$

 

 

 

Applicable Conversion Price

 

Name

 

 

 

 

 

 

Number of Units to be issued

 

Title (if applicable)

 

 

 

$

 

 

 

Remaining Principal Balance and
any Accrued and Unpaid Interest

 

 

 

 

Residence or Principal Office Address

 

 

 

Date

 

 

 

 

Telephone Number (include area code)

 

 

 

 

 

Social Security or Taxpayer ID Number

 

12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BLACKHAWK BIOFUELS, LLC

 

SIGNATURE PAGE TO
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

This Signature Page to Amended and Restated Limited Liability Company Agreement
constitutes an Amendment to that certain Amended and Restated Limited Liability
Company Agreement, as it may be amended and may subsequently be amended (the
“Agreement”), by and among the Members of Blackhawk Biofuels, LLC, a Delaware
limited liability company (the “Company”), and the persons and entities who are
or hereafter become parties to or bound by the Agreement, as provided therein or
herein.

 

WHEREAS, the undersigned wishes to acquire Class A Units of the Company; and

 

WHEREAS, the Agreement contains provisions which provide that the rights and
obligations of members of the Company and of holders of Units of the Company
will be determined by the Agreement;

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
commitments set forth herein and in the Agreement, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, by
executing this Signature Page, the undersigned hereby becomes a party to and is
hereby bound by all of the provisions of the Agreement as it may be amended and
may subsequently be amended and agrees that the Class A Units of the Company
acquired by the undersigned are Class A Units within the meaning of that term in
the Agreement.

 

Except as specifically amended hereby, all of the provisions of the Agreement
shall remain in full force and effect and terms defined in the Agreement shall
have the same meaning herein.

 

This Signature Page to Amended and Restated Limited Liability Company Agreement
shall be effective upon the acceptance and execution hereof by the Company.

 

IN WITNESS WHEREOF, the undersigned has (have) executed this Signature Page to
Amended and Restated Limited Liability Company Agreement as of the date set
forth below.

 

[Signatures follow on next page]

 

13

--------------------------------------------------------------------------------


 

Individuals:
(Includes joint tenants, tenants in common
and individual IRA beneficiaries)

Entities:
(Includes corporations, limited liability
companies, partnerships, cooperatives, trusts
and IRA custodians)

 

 

 

 

 

 

 

 

Name of Individual

 

Name of Entity

 

 

 

 

 

 

 

 

 

Signature of Individual

 

Authorized Signature

 

 

 

 

 

 

 

 

 

Name of Joint Individual

 

Print Name

 

 

 

 

 

 

 

 

 

Signature of Joint Individual

 

Title

 

 

 

 

 

 

 

 

 

Date

 

Date

 

Acceptance by Company:

 

Blackhawk Biofuels, LLC hereby consents to and accepts this Signature Page to
Amended and Restated Limited Liability Company Agreement and to the amendment of
the Amended and Restated Limited Liability Company Agreement, as it may be
amended and may subsequently be amended, as provided herein and as of the date
set forth below, on behalf of itself and its Members and the persons and
entities who are or hereafter become parties to or bound by the Agreement.

 

 


BLACKHAWK BIOFUELS, LLC

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

14

--------------------------------------------------------------------------------